Citation Nr: 1040133	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent disabling 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant requested a Travel Board Hearing in connection with 
the current claim.  The Travel Board Hearing was subsequently 
scheduled and held in May 2008.  The appellant and the 
appellant's friend testified at that time and the hearing 
transcript is of record.

This case was previously before the Board in September 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2009 rating decision, the RO increased the rating 
for the service-connected PTSD from 50 percent disabling to 70 
percent disabling, effective from February 10, 2006.  Because the 
increase in the evaluation of the Veteran's PTSD disability does 
not represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 15, 2008, the Veteran's service-connected 
PTSD is manifested by intrusive thoughts and frequent nightmares, 
agitation and anger around other people, dirty clothing, suicidal 
ideation, anxiety, flashbacks, profound social isolation to avoid 
confrontation leaving him essentially house bound, and audio and 
visual hallucinations.  Prior to December 15, 2008, the Veteran's 
memory was intact and his thought was coherent, logical, and goal 
directed; the Veteran did not have any flight of ideas, looseness 
of association, or thought blocking, and was not circumstantial 
or tangential.  Prior to December 15, 2008, the Veteran's PTSD 
had been assigned GAF scores of between 35 and 70 representing 
major impairment to mild symptoms.  Prior to December 15, 2008, 
the Veteran's PTSD did not manifest total occupational and social 
impairment.

2.  Beginning December 15, 2008, the Veteran's service-connected 
PTSD is manifested by total occupational and social impairment 
with an inability to relate effectively to people in all but 
necessary situations.


CONCLUSIONS OF LAW

1.  For the period prior to December 15, 2008, the criteria for a 
rating in excess of 70 percent disabling for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.129, 4.130, Diagnostic Code 9411 (2009).

2.  For the period beginning December 15, 2008, the criteria for 
a rating of 100 percent disabling for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

The Veteran seeks entitlement to an evaluation in excess of 70 
percent disabling for service-connected PTSD.  The Veteran 
contends that his PTSD symptoms are more severe than contemplated 
by a 70 percent disabling evaluation.

The RO granted service connection for PTSD in December 2004 and 
assigned a 50 percent disabling effective February 26, 2004 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In February 
2006 the Veteran filed a claim of entitlement to an evaluation in 
excess of 50 percent disabling for service-connected PTSD.  In a 
February 2009 rating decision, the RO increased the rating for 
the service-connected PTSD from 50 percent disabling to 70 
percent disabling, effective from February 10, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

GAF scores ranging between 71 to 80 reflect symptoms, if present, 
that are a transient and expectable reaction to psychosocial 
stressors (e.g., difficulty concentrating after family argument), 
no more than slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).  GAF 
scores ranging between 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships. Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  GAF scores between 21 to 30 indicate that behavior is 
considerably influenced by delusions or hallucinations or reflect 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or an inability to function in almost all areas (e.g., stays in 
bed all day, no job, home, or friends).

Under Diagnostic Code 9411, a 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; and disorientation to 
time and place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exhaustive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In treatment notes dated in August 2005 and December 2005 the 
Veteran was noted to be treated for PTSD with sleep fragmentation 
and nightmares of his active duty days.  In a treatment note 
dated in March 2006 the Veteran was reported to be treated for 
PTSD with occasional dysphoria and anhedonia.  The Veteran 
reported that he was haunted by intrusive thoughts and frequent 
nightmares regarding his period in service.  The Veteran had no 
suicidal or homicidal ideations.

In May 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The Veteran was noted to display 
evidence of hyperarousal with agitation and anger around other 
people.  The Veteran was very evasive, irritable, and angry.  He 
was also noted to be shaking uncontrollably throughout the entire 
evaluation.  The Veteran's PTSD symptoms were noted to be daily 
and to be triggered by crowds, news coverage, and any stressful 
situation.  Upon examination the Veteran was noted to be dressed 
in dirty clothing, wearing multiple joint braces, and using 
crutches.  He was wearing dark sunglasses.  He was not 
cooperative with the examiner, was not distractable, and did not 
maintain eye contact.  His speech was above average in rate and 
volume and the Veteran had psychomotor agitation throughout the 
interview.  The Veteran had exaggerated anxiety and/or pain that 
stopped abruptly at the end of the examination.  The Veteran's 
mood was severely irritable and his affect was above average in 
range and intensity.  The Veteran's affect was appropriate to 
context of thought.  The Veteran was oriented times four and his 
memory was intact.  The Veteran was noted to be of average 
intellect and his thought was coherent, logical, and goal 
directed.  He did not have any flight of ideas, looseness of 
association, or thought blocking.  The Veteran was not 
circumstantial or tangential.  The Veteran did not report any 
current audio or visual hallucinations, delusions, or illusions.  
The Veteran was not suicidal or homicidal.  He had good insight 
and judgment.  His abstracting ability was intact.  He was 
diagnosed with PTSD and assigned a GAF score of 55.  The examiner 
rendered the opinion that the Veteran was not unemployable due to 
a psychiatric illness.

In May 2006 the Veteran was treated for PTSD.  The Veteran 
reported sleep fragmentation and nightmares.  He reported 
awakening screaming, drenched in sweat, with tachycardia, 
shortness of breath, and chest tightness.  The Veteran was 
irritable, short-tempered and profoundly socially isolated to 
avoid confrontation.  The Veteran reported that he had flashbacks 
and visions of being back in firefights.  He was numb, without 
emotion, and harbored deep seated anger about the whole Vietnam 
conflict.  The Veteran was noted to be grossly impaired socially 
and occupationally with no future outlook for industrial 
improvement.  The Veteran was noted to have last worked in 2002 
but that he quit after an altercation at that job.  There was no 
suicidal or homicidal ideation.

In June 2006 the Veteran was reported to be treated for PTSD.  
The Veteran was noted to be anxious and to struggle daily to 
control his anger and irritability, essentially leaving him home 
bound.  The Veteran had sleep fragmentation with occasional 
nightmares.  The Veteran had a profound sense of a foreshortened 
future and near dissociative episodes.  There was no suicidal or 
homicidal ideation.

In August 2006 the Veteran was treated as an inpatient for 
suicidal ideation and PTSD.  The Veteran reported an obsession 
with shooting himself and ending his life, depression, no 
interests, no concentration, increased nightmares and insomnia, 
reliving his war experiences, and audio and visual 
hallucinations.  The Veteran indicated that he is never 
interested in anything and that he has not been able to 
concentrate for years.  The Veteran denied homicidal ideation.  
The Veteran was diagnosed with PTSD and was assigned a GAF score 
of 45 at admission to inpatient treatment and 70 at discharge 
from inpatient treatment.  In September 2006 the Veteran was 
placed on observation for suicidal ideation.

The Veteran was admitted September 4, 2007 for inpatient 
treatment due to suicidal ideation.  The Veteran endorsed 
significant audio and visual hallucinations, anxiety, intrusive 
thoughts, and avoidant behavior.  During the Veteran's inpatient 
treatment the Veteran was assigned GAF scores of 40.  When 
discharged the Veteran was alert and oriented times four and 
dressed in clean hospital pajamas with fair grooming.  The 
Veteran was not distractible and maintained good eye contact 
throughout the interview.  The Veteran was pleasant and 
cooperative there was no psychomotor agitation or retardation.  
There was no abnormal or involuntary movements, speech was of a 
normal rate and volume and was fluent and congruent.  Thoughts 
were organized, goal directed.  The Veteran's mood was "okay" 
with a constricted affect that was mood congruent.  There was no 
flight of ideas or looseness of association, no 
circumstantiality/tangentiality, and no perseveration.  The 
Veteran denied current audio, visual, and tactile hallucinations 
and did not appear to be responding to internal stimuli.  The 
Veteran demonstrated no delusional constructs and the patient was 
without ideas of reference, ideas of influence, or thought 
broadcasting/insertion.  The Veteran denied suicidal and 
homicidal ideation and contracted for safety.  The Veteran's 
insight and judgment were good.  The Veteran was diagnosed with 
PTSD with a history of bipolar II disorder.  The Veteran was 
assigned a GAF score of 35 at admission and 65 upon discharge.

In April 2008 the Veteran was treated as an inpatient for PTSD.  
He complained of increase in PTSD symptoms and indicated that he 
was having nightmares, flashbacks, and intrusive thoughts about 
death and shooting.  The Veteran endorsed feelings of detachment, 
not trusting other people, anger, and having difficulty 
communicating.  The Veteran reported having a lot of guilt about 
his activities in combat.  The Veteran reported hearing noises 
such as explosions and gunshots and seeing "spirits."  The 
Veteran was diagnosed with PTSD and was assigned a GAF score of 
40 at admission and 50 at discharge from inpatient treatment.

On December 15, 2008, the Veteran was afforded a VA C&P 
psychiatric examination.  The examiner noted that the Veteran was 
treated in September 2007 as an inpatient for anxiety and 
depression with suicidal thoughts and listed the assessment and 
plan noted above.  Upon physical examination the Veteran was 
clean, neatly groomed, appropriately and casually dressed.  The 
Veteran made little to no eye contact.  The Veteran's speech was 
unremarkable.  He was cooperative, friendly, and attentive.  His 
affect was blunted and his mood was anxious, hopeless, and 
depressed.  The Veteran was able to do serial 7's and able to 
spell a word forward and backward.  He was oriented to person, 
time, and place.  His thought process and content was 
unremarkable.  He had no delusions and he understood the outcome 
of his behavior.  The Veteran's intelligence was average and he 
understood that he had a problem.  The Veteran had a sleep 
impairment and no hallucinations.  He demonstrated no 
inappropriate behavior and interpreted proverbs correctly with 
concrete responses.  The Veteran did not have obsessive or 
ritualistic behavior.  He had panic attacks 2 to 3 times a week.  
The Veteran had no homicidal thoughts, but, he had suicidal 
thoughts.  The Veteran's impulse control was noted to be poor and 
he had episodes of violence.  He was able to maintain a minimum 
of personal hygiene.  His remote memory was normal.

The Veteran symptoms were noted to be chronic and the Veteran had 
recurrent recollections everyday.  The examiner reported that the 
Veteran could not fall asleep and reported reliving the events in 
dreams as well as during the day.  The Veteran was noted to have 
panic attacks, be tense, and to isolate himself.  He had a 
negative affect, hopelessness, and a guilty sense of future.  The 
Veteran had poor concentration.  The Veteran was noted to not be 
able to leave the house without feeling anxiety and reported a 
barricade around his house.  He stated that he looks out the 
window with any noise, had poor sleep, used to carry a shotgun, 
and feels unsafe.  He had a startle response to loud noises, 
fireworks, helicopters, gunshots, and flat tires startled him 
leading him to anger.

The Veteran was diagnosed with PTSD and was assigned a GAF score 
of 45.  The examiner noted that the Veteran gets angry and loses 
control and that his depression and anxiety were secondary and 
part of the Veteran's PTSD.  The Veteran's PTSD was characterized 
as severe, that the Veteran's prognosis was poor, and that the 
Veteran was severely impaired by his PTSD.  The examiner rendered 
the opinion that there was total occupational and social 
impairment due to PTSD and that the Veteran was unable to relate 
effectively to people in all but necessary situations.  

The Board finds that for the period prior to December 15, 2008, 
entitlement to an evaluation in excess of 70 percent for PTSD is 
not warranted.  Prior to December 15, 2008, the Veteran's PTSD 
manifested with deficiencies in most areas due to intrusive 
thoughts and frequent nightmares, agitation and anger around 
other people, dirty clothing, suicidal ideation, anxiety, 
flashbacks, profound social isolation to avoid confrontation 
leaving him essentially house bound, and audio and visual 
hallucinations.  The Veteran's memory was intact and his thought 
was coherent, logical, and goal directed.  The Veteran did not 
have any flight of ideas, looseness of association, or thought 
blocking.  The Veteran was not circumstantial or tangential.  The 
Veteran's PTSD has been assigned GAF scores of between 35 and 70 
representing impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work) at 35 to mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships at 70.  

However, the evidence prior to December 15, 2008, does not reveal 
total occupational and/or social impairment.  He was not assessed 
as totally disabled in any of the medical evidence.  In addition, 
symptoms such as memory loss for the names of close relatives, 
own occupation or his own name; disorientation to time or place; 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene; or a 
persistent danger of hurting himself or others was not shown.  
Although he had suicidal thoughts and was hospitalized several 
times, the evidence does not show that he was a persistent danger 
to himself.  There were a number of evaluations where the Veteran 
did not report suicidal ideation.  In addition, gross impairment 
in thought processes or communication was not shown as the 
Veteran had coherent, logical and goal directed thought process 
and was not circumstantial or tangential.  Although the Veteran 
was noted to wear dirty clothes, there was no reference to him 
not bathing or maintaining minimal personal hygiene.  Although 
the Veteran did have hallucinations, this manifestation alone is 
insufficient to warrant a rating of 100 percent when considered 
in conjunction with the entire disability picture.  Moreover, in 
May 2006, the Veteran was found by an examiner to be grossly 
impaired socially and occupationally but not totally impaired.  
As such, the Board finds that the preponderance of the evidence 
reveals that the Veteran's PTSD symptoms most nearly approximate 
an evaluation of 70 percent disabling, and no higher, for the 
period prior to December 15, 2008, and entitlement to an 
evaluation in excess of 70 percent disabling for the period prior 
to December 15, 2008, is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that for the period beginning December 15, 2008, 
entitlement to an evaluation of 100 percent disabling for PTSD is 
warranted.  Beginning December 15, 2008, the medical evidence 
shows that the Veteran's PTSD manifested total occupational and 
social impairment with an inability to relate effectively to 
people in all but necessary situations.  As such, the Board finds 
that the Veteran's PTSD symptoms most nearly approximate an 
evaluation of 100 percent disabling beginning December 15, 2008.  
Therefore, entitlement to an evaluation of 100 percent disabling 
for PTSD, for the period beginning December 15, 2008, is granted.

The Board has found that staged ratings are warranted in this 
case based on facts showing that different ratings are warranted 
for distinct periods of time covered by this appeal.  To the 
extent that there are psychiatric diagnoses of record in addition 
to PTSD, the Board notes that all psychiatric symptomatology was 
considered in rendering the above determinations.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  
 
The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for the period prior to 
December 15, 2008.  The Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board finds that this matter need not be remanded to have the 
RO refer the Veteran's claim to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating for the period prior to December 15, 2008.  
The Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the Veteran's 
disability reflect so exceptional or so unusual a disability 
picture such that the schedular evaluations are inadequate, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  See 38 
C.F.R. § 3.321.  The Veteran has been assigned a 70 percent 
evaluation for the period prior to December 15, 2008, which 
contemplates occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood as a result of the disability.  The criteria 
indicate that the impairment may be due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and the 
inability to establish and maintain effective relationships.  The 
Veteran's signs and symptoms, which were described above, 
including suicidal ideation and neglect of personal appearance, 
are contemplated by the schedular criteria.  The Board notes that 
while the Veteran has not been employed since 2002, after 
examination in May 2006 the Veteran was found to not be 
unemployable due to his psychiatric condition and, therefore, 
there is no showing, prior to December 15, 2008, that the 
disability results in marked interference with employment beyond 
that which is contemplated by the rating criteria.  In addition, 
the Board notes that the Veteran has been hospitalized for his 
psychiatric condition on a number of instances; however, these 
hospitalizations, which were for suicidal ideation, were not 
frequent nor do they otherwise rendered impractical the 
application of the regular schedular standards as suicidal 
ideation is a characteristic contemplated by the rating criteria.  
Absent evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, it is noted that a total rating for compensation 
purposes based on individual unemployability (TDIU) is a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran is in receipt of a 
TDIU beginning December 15, 2008, and the claims folder does not 
reflect that he has disagreed with the effective date.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2006 and April 2006 that fully 
addressed all notice elements and were sent prior to the initial 
AOJ decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records and 
the records associated with the Veteran's application for Social 
Security Administration disability benefits.  The Veteran 
submitted private treatment records from the Regional Medical 
Center of Bayonet Point, and Drs. H.A. and B.C., and was provided 
an opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  The appellant 
was afforded VA medical examinations in May 2006 and December 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 70 percent disabling 
for service-connected PTSD, for the period prior to December 15, 
2008, is denied.

Subject to the rules and regulations governing the payment of VA 
monetary benefits, entitlement to an evaluation of 100 percent 
disabling for service-connected PTSD, for the period beginning 
December 15, 2008, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


